 



Exhibit 10.2
November 28, 2006
Mr. Gary L. Neale
Chairman
NiSource Inc.
801 E. 86th Avenue
Merrillville, IN 46410
Dear Gary:
     This letter agreement will modify the terms of the letter agreement between
us dated May 20, 2005 governing your compensation as a non-employee director and
Chairman of the Board of Directors of NiSource Inc. This amendment reflects your
desire and the Board’s agreement that you resign as Chairman at the conclusion
of the November 2006 Board of Directors meeting and not stand for reelection to
the Board of Directors at the Annual Meeting of Shareholders in 2007.
     This amendment amends and restates the paragraphs of the May 20, 2005
letter agreement captioned “Term”, “Compensation”, and “Early Termination”. In
all other respects the provisions of the May 20, 2005 letter agreement will
remain in full force and effect.
     The amended and restated provisions are set forth below:
     Term. The initial term of this letter agreement will be from July 1, 2005
through May 8, 2007.
     Compensation. You will be compensated at a rate of $50,000 per calendar
quarter, or part thereof, through November 28, 2006 payable in arrears within
ten days after the close of each such quarter and by a final payment of $100,000
on January 3, 2007.
     Early Termination. Notwithstanding the other provisions of this letter
agreement, in the event of your death, or disability, or the termination of this
letter agreement by mutual understanding, compensation, service credit and any
other benefits will be provided on a pro rata basis, through the date of your
death or disability or such termination, as applicable.
     Upon your acceptance and execution of this amendment it will become a
binding agreement between you and NiSource Inc.

 



--------------------------------------------------------------------------------



 



            Sincerely,


NiSOURCE INC.
      By:   /s/Robert C. Skaggs         Robert C. Skaggs, President             

Accepted by and agreed to this 28th
day of November, 2006
/s/ Gary L. Neale                                        
Gary L. Neale

     
cc:
  Ian M. Rolland, Chairman
 
  Corporate Governance Committee
 
   
 
  Dr. Stephen C. Beering, Chairman
 
  Officer Nomination and Compensation Committee

 